Title: From George Washington to United States Congress, 8 September 1783
From: Washington, George
To: United States Congress


                  
                     Rocky Hill 8th Sept. 1783
                  
                  Upon a careful examination of the Report delivered to Congress the 17th of June, by the Committee on the Peace Arrangement the following remarks have occurred.
                  Nothwithstanding there may not be any very essential difference between the proposed Plan for a standing Force now under consideration, & the Sketches which were given in my Memorial of the 1st of May; yet it is my wish to make known the Motives which induced me to offer my former opinions, together with the reasons which now lead me to differ in judgment from the Committee in some instances respecting the Peace Arrangement, and to alter my sentiments on other points in consequence of new informations which have been produced by further discussion.
                  The principal reasons for my proposing that the Pay and Subsistence of the Officers should remain the same as they now are (except in the instances specified) were, because, that compensation had generally been deemed adequate & not too high; and because we had found by experience, after many changes and alterations, the present allowance to be better proportioned to the different grades, more satisfactory to the Officers & less inconvenient to the Public than any System which had been attempted—Nor can I agree with the Committee that the Establishment reported by them is more  œconomical than either of the Plans which have been proposed, since, the number of Men in their Establishment actually to be raised, exceeds that suggested in my Memorial by upwards of four hundred.  And the increase of Pay in consequence of an additional number of Superior Officers in the Corps of Engineers will more than Counterbalance the saving which will be made by the proposed diminution of the Pay of the regimental Staff & Subalterns.  And yet I know not whether this increase of Expence may not be expedient & necessary—at least I should not make any objection to the augmentation of the number of Men in the Infantry Compys, as the various and dispersed services, to which they will be destined, may probably require more than I had taken into my calculation—And the blending the Engineers & Artillerists of the Army in one Corps may make it requisite to add the number of Officers proposed by the Committee; which will under those circumstances justify a departure from the present Artillery Establishment on which my Estimate was founded.  And here I will take the liberty to suggest the expediency of restraining all Officers, stationed in the Indian Country, from carrying on, directly or indirectly, any Commerce or Traffic whatever with the Natives, it would be better to make a pecuniary compensation for  any extra trouble of the Commanding Officer, in giving passes and regulating these things, than to suffer so pernicious a custom to take place.
                  Perhaps it is rather unimportant in what manner some little alterations shall be decided, as for instance, whether the third Officer of a Compy shall be called a Lt or an Ensign, provided the duties & emoluments are perfectly defined—but I highly approve the scheme of having supernumeraries appointed to fill the Staff-Offices, without depriving the Compys of their proper full proportion of Officers.
                  The same reason which makes it proper to have two Sergt Majors &c. in each Regt of Infantry, will also make it equally necessary to have two Surgeons Mates.
                  It appears to me in case the Pay of the Privates shall be established at two Dollars pr Month, that a considerable Bounty will be required to inlist them, or that the States, after having their quotas apportioned to them, must be obliged to keep their Complement constantly in Service.  I am also of opinion that to the annual allowance of Cloathing pr Man One Blanket, two pair woolen Hose, & one or two Shirts should be added—also 8 or 10 Watch Coats pr Company.
                  The rule of promotion proposed seems unexceptionable—but the perpetual confusion which must ensue from promotions being made in a Corps composed of Officers and Men of different States, by the Authority of each of those different States, will totally destroy all regularity in our Military System—"it would indeed be much to be preferred that the States could be induced to transfer this right to Congress"—And possibly upon condition of confining the appointment & promotion of Officers in equal proportions to the particular States whose Troops form a Regt the right might be yielded—for example if New Hampshire gives two Compys and Masstts Six, the Officers then to be appointed next in service from those two States to be in as nearly the Ratio of 2 to 6 as possible—the same, if another Regt should be formed by the States of R. Island, Connect. New York & New Jersey &c. &c.
                  On the Committee’s Report respecting Fortifications, Arsenals & Magazines, Military Academies, Founderies & Manufactories, General Staff, & General Hospital no observations are necessary.  Except that if it is the opinion of the Committee, the establishment of five instead of three Magazines are necessaryexcept that if it is the opinion of the Committees, the establishment of five instead of three Magazines, is necessary, I shall not make any hesitation in yielding to their sentiment--I wish not to be too tenacious, tho’ the division of the Continent into three districts had been suggested, in addition to the reasons I formerly mentioned, by a similar distribution which Congress had made in the Article of promotion.  but I must beg leave to remark, that the general outlines for the Establishment of the national Militia do not seem to me to be so well calculated to answer the object in view, as could be wished—Altho, unacquainted as I am with the Militia Laws of the several States, I cannot undertake to say what particular regulation should be adopted for classing or forming the great Body of Citizens, who must be borne on the Rolls of the Militia, and for obliging them to march for the public defence in a manner least inconvenient & most effectual; Yet I cannot but think some more eligible Plan could be devised, and I am fully persuaded that the Fensibles, Fusileers, or Train Bands formed of the Inhabitants of Cities & Incorporated Towns will not afford that prompt & efficacious resistance to an Enemy, which might be expected from regularly established Light Infantry Companies, or a general selection of the ablest Men from every Regt or Brigade of Militia, in either of the modes I had formerly the honor to propose—because such an Establishment would, in my opinion, be more agreeable to the genius of our Countrymen, because it would distribute military knowledge & ambition more equally and extensively; because, it would on these accounts prevent jealousies, and afford the same kind of protection to every part of the Union, which the Companys designated by the Name of Minute Men did at the Commencement of the late war; and because, the number being fixed to any proportion from 1/8 to 1/50 of the whole Militia, that number of disciplined effective men may always be relied on in case of a war as an effectual Barrier to stop the torrent of Hostility, until a regular & permanent force could be levied—And in order to make this Corps the more respectable I should heartily concur in giving them a superiority of rank, immunities or emoluments over the rest of the Militia.
                  
               